Citation Nr: 1113780	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-44 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for Hepatitis C.  The notice letter is dated July 16, 2008.  A July 18, 2008 Report of Contact contains the following statement:  "Veteran called requesting that his claim be reopen[ed] due to the fact that evidence was not presented in regards to the hives an outbreak of Hepatitis C.  Veteran [feels] that information in the medical records will reflect the claim is service connected."  The RO treated this communication as a request to reopen the Veteran's service connection claim, but reviewed the claim de novo and continued the denial of service connection in a December 2008 rating decision. The Board disagrees, and construes the July 2008 Report of Contact as a timely notice of disagreement with the July 2008 rating decision.

The Veteran requested a Board hearing on his November 2009 Form 9, but later withdrew this request in March 2010.

During the appeal period, the Veteran moved to Louisiana.  The RO in San Diego has apparently determined that transferring the file to the New Orleans RO is appropriate.  See October 2010 Supplemental Statement of the Case at 1.  However, this has not yet been accomplished.

Additional evidence was received after the issuance of the supplemental statement of the case in October 2010, without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence is not relevant to the issue on appeal, a remand is not warranted for RO consideration based on the additional evidence.  See 38 C.F.R. § 20.1304(c).

VA treatment records raise an informal claim for liver cirrhosis secondary to Hepatitis C.  This matter is referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he contracted Hepatitis C during military service.  Specifically, he claims that his only risk factor is inoculation from a contaminated air gun in March 1969.  The Veteran further contends that he developed symptomatic hives in June 1969, and that he continued to have intermittent hives throughout service.  He claims that he reported to sick call complaining of hives at least five times while he was stationed in Germany.

For service connection to be granted for Hepatitis C, the evidence must show that the Veteran's Hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's current Hepatitis C.  Risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

A pre-service November 1963 operative record from Central Community Hospital shows that the Veteran suffered a gunshot wound to the abdomen and subsequently underwent an exploratory laparatomy.  The surgeon noted that there was "quite a large amount of bloody fluids" in the Veteran's abdomen.  There is no mention of a blood transfusion.  

On the Veteran's December 1968 induction and December 1970 separation examinations, the examiners noted no abnormalities, including body marks or tattoos.  On the December 1968 medical history report, the Veteran indicated that he did not have a history of jaundice or hepatitis.  

Service treatment records contain records of inoculations or vaccinations, but there are no findings indicative of Hepatitis C, to include hives, during active service.  

Private treatment records dated between 1998 and 2007 establish that the Veteran was diagnosed with Hepatitis C in January 1998.  At that time, he reported the 1963 gunshot wound and surgery.  A May 2000 treatment record contains the following notation:  "Blood transfusion 1963 gunshot wound."  In December 2000, the Veteran submitted an Amendment of Protected Health Information in which he denied having a blood transfusion.  An October 2002 gastroenterology treatment record authored by Dr. Pyre, the Veteran's treating physician, contains the notation "gunshot wound? 1963."  The Veteran denied intravenous drug use and tattoos.  October and November 2004 treatment records contain a reference to the 1963 surgery.  In May 2005, the Veteran reported that he had had a blood transfusion in 1963.  He also reported a history of cocaine use in the 1980's for three years, but denied using intravenous drugs. 

VA treatment records dated between August 2007 and April 2009 show that the Veteran consistently reported that he might have received a blood transfusion during the 1963 surgery.  In August and September 2007, he stated that he "probably" contracted Hepatitis C from a blood transfusion during that surgery.  He denied a history of illicit drug use.  The clinician diagnosed "Hepatitis C with edema, ?cause."  In October 2007, the Veteran stated that he "may have had [a transfusion] when he had the gunshot wound."  He also reported a history of illicit drugs, but stated that he had been off cocaine since 1992.  In April 2008, he reported that he had used illicit drugs from 1987 to 1991.

An April 2009 VA telephone contact note authored by CAR, fellow, contains the following statement :  "Regarding [the Veteran's] Hepatitis C, he has no history of IV drug use, body piercing, tattoos.  He does not think that he had any blood transfusions prior to 1991.  By process of elimination, it is most likely that he contracted the virus during the military in Vietnam during mass vaccinations."

During a September 2009 VA examination, the Veteran claimed that he had contracted the disease by air gun injection during service.  He denied combat duty, intravenous drug use, and tattoos.  The examiner reviewed the 1963 operative report, the October 2002 private treatment record, and VA treatment records.  She determined that the "likely risk factor is possible blood transfusion for gunshot wound" and further opined that the Veteran's Hepatitis C "is at least likely as not related to the gunshot wound and possible blood transfusion he received during the exploratory laparatomy in 1963."  The examiner reasoned that the screening of donated blood in the 1960's was extremely unreliable, and that there was no evidence of jet gun inoculation in the medical records or use of intravenous drugs.

A November 2009 letter from Dr. Pyre notes that the Veteran had no obvious risk factors for Hepatitis C when he examined him in October 2002.  He stated:

I did obtain a history of gunshot wound in 1963, but he denied blood transfusion.  This can be interpreted by my question mark next to the notation of gunshot wound.  If he had received a transfusion to his knowledge, I would have noted it there.  Therefore unless further documentation is found about that hospitalization, it is impossible for me to assume that the gunshot wound was the cause of the Hepatitis C.  Other causes may be implicated other than the gunshot wound.

November 2009 and May 2010 letters from Dr. LS, a VA physician, state that the Veteran "likely acquired Hepatitis C during his military duty."

The Veteran has submitted VBA Fast Letter 04-13, which states:

While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .

This letter merely provides guidance for the development of hepatitis claims.  

The Veteran has also submitted medical and other articles.  Because this literature is either general in nature or nonspecific to the Veteran's case, the Board affords it little probative weight.

The Veteran has three possible risk factors for Hepatitis C - jet air gun inoculation during service, a blood transfusion prior to service, and intranasal cocaine use after service.  The record contains four opinions that address the etiology of the Veteran's disease.  None of these opinions address intranasal cocaine use as a possible risk factor. 

There is no evidence of jet air gun inoculation in the STRs.  However, the Veteran is competent to assert the occurrence of air gun inoculation.   See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board accepts the Veteran's assertion that he received a jet air gun inoculation during service.  

There is evidence that the Veteran may have received a blood transfusion prior to service.  A November 1963 operative record establishes that he underwent an exploratory laparatomy after suffering a gunshot wound to the abdomen.  While there is no mention of a blood transfusion in the report, serious bleeding was noted.  

Moreover, the Veteran's statements as to this risk factors are, at best, inconsistent.  After initially stating that he did receive a blood transfusion in May 2000, he denied that he had a transfusion in December 2000.  VA treatment records dated between August 2007 and April 2009 show that the Veteran consistently reported that he might have received a blood transfusion during the 1963 surgery.  In August and September 2007, he stated that he "probably" contracted Hepatitis C from a blood transfusion during that surgery, and in October 2007, he stated that he "may have had [a transfusion] when he had the gunshot wound."  However, he later denied a blood transfusion in April 2009.  The Veteran's statements with respect to this risk factor reflect no more than the possibility that he received a blood transfusion and are not competent evidence as to the etiology of hepatitis C.  

It appears that the April 2009 VA clinician may have based his opinion on an incorrect factual basis regarding whether the Veteran received a blood transfusion pre-service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Nor did he review the operative record from that procedure.  

It appears from the October 2002 treatment record that Dr. Pyre considered blood transfusion as a risk factor, although his November 2009 letter states otherwise.  In any event, the May 2005 and November 2009 opinions by Dr. Pyre essentially state that the etiology of the Veteran's Hepatitis C cannot not be determined without resorting to speculation.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The November 2009 VA clinician offered no rationale or reasoning for finding that the disease is related to the Veteran's service, nor did he discuss any of the possible risk factors.  Thus, these opinions are of little or no probative value.

The September 2009 VA examiner correctly noted that there is no evidence of jet gun inoculation in the STRs.  However, the Board accepts the Veteran's assertion that he received a jet air gun inoculation during service.  Therefore, this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, an addendum should be provided regarding the nature and etiology of the Veteran's Hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).  

In addition, the Veteran provided a release for Central Community Hospital so that the RO could obtain additional treatment records concerning the November 1963 surgery.  The RO sent requests for treatment records in February and April 2008.  No response was received, but the Veteran was not informed of this fact.

Finally, a valid VA Form 21-22 appointing the California Department of Veterans Affairs (CDVA) as representative for the Veteran is of record.  The record reflects that the Veteran is currently living in Louisiana, but is still being represented by the CDVA (as reflected in an October 2010 statement).   

Accordingly, the case is REMANDED for the following action:

1. Transfer the Veteran's case to the New Orleans VA Regional Office.

2. Contact the Veteran and clarify which Veterans Service Organization he wishes to have represent him.  In the event the Veteran wishes to change his representative, a properly executed VA Form 21-22 should be completed and associated with the claim file.

3. Inform the Veteran that Central Community Hospital did not respond to February and April 2008 requests for medical records.

4. Return the September 2009 VA examination report to the examiner who conducted it.  Ask the examiner to closely review the entire record and to prepare an addendum addressing whether it is at least as likely as not that the Veteran's current Hepatitis C is causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically address the in-service risk factors alleged by the Veteran (air gun inoculation), as well as any pre- or post-service risk factors (possible blood transfusion and intranasal cocaine use).  It is essential that the report includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was, or was not, the source of the veteran's hepatitis C.  See VBA Fast Letter 04-13.  The examiner must address the November 1963 operative record and the Veteran's August 2008 statement.

If the examiner who conducted the September 2009 VA examination cannot be found, or if it is determined that another VA examination is necessary, schedule the Veteran for examination by an appropriate medical professional to determine the etiology of the Veteran's Hepatitis C.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Thereafter, any additional necessary development deemed necessary should be conducted.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


